51 F.3d 272
75 A.F.T.R.2d 95-1732, 95-1 USTC  P 50,250
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles D. KELLER;  Kathleen S. Keller, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 93-2567.
United States Court of Appeals, Sixth Circuit.
April 4, 1995.

Before:  BROWN, NELSON and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Appellants Charles and Kathleen Keller appeal the decision of the Tax Court finding that Mr. Keller did not engage in goat and cattle raising with the objective of making a profit.


2
The Tax Court reviewed the stipulated facts and found that Mr. Keller's failure to maintain adequate books and records of his business activities, failure to make any serious effort to make informed business judgments as to the economic feasibility of the activity, his unbroken string of net losses from 1979 through 1986, in combination with his minimal profit and large net losses in 1987, 1988 and 1989.


3
After studying the record and the briefs of the parties, we are satisfied that the issues were decided correctly in the tax court.  We note, however, that the tax court statement that "[t]he ultimate goal of an activity engaged in for profit must be to realize a net profit so as to recoup losses previously sustained" is overly broad and not a basis upon which we rely in our determination to uphold its decision.  Accordingly, subject to the above stated proviso, for the reasons stated in its September 9, 1993 Memorandum Opinion, we AFFIRM the judgment of the tax court.